Citation Nr: 1438016	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1959 to March 1963, and had a period of active duty for training (ACDUTRA) from June 1963 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post year of service.

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated in August 2009, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection, to include secondary service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  The Veteran was provided a VA audiological examination in November 2009.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for deciding the issues on appeal, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and the examiner offered an opinion as to the etiology of tinnitus and explained why she was unable to opine as to the etiology of bilateral hearing loss.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A.   § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A.             § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.            § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Bilateral Hearing Loss

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R.           § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Audiologic testing was performed at the Veteran's November 2009 VA examination.  The following results were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
85
95
LEFT
25
30
70
90
100+

Speech recognition was 96 percent for the right ear and 66 percent for the left ear based on the Maryland CNC Test.  The November 2009 audiogram reveals that the Veteran has been diagnosed as having bilateral sensorineural hearing loss as defined by VA regulation.  Thus, the requirement of a present disability has been fulfilled.
Service personnel records reflect that the Veteran served on the USS Delta from May 1960 to November 1961, and during this time his military occupational specialty (MOS) was a Seaman.  See Enlisted Performance Record.  As this duty involved exposure to ship noises that are potential causes for noise-induced hearing loss, the Board finds it likely that he experienced in-service acoustic trauma.  

The Veteran seeks service connection for bilateral hearing loss as a result of exposure to anti-aircraft gunfire without hearing protection during service in the Navy.  He contends that he suffered bilateral hearing loss during active duty service, and that this disability has continued since that time.  See July 2012 VA Form 21-526; May 2011 VA Form 9.  

The Veteran's service treatment records reflect no pertinent findings of hearing loss or tinnitus.  A May 1959 entrance examination shows that the Veteran was given whispered and spoken voice tests and passed with 15/15.  He received a normal clinical evaluation of his ears and denied having any ear trouble.  There were no complaints of hearing difficulty during service.  A March 1963 separation examination also shows that the Veteran was given whispered and spoken voice tests and passed with 15/15.  He again received a normal clinical evaluation of his ears and denied having any ear trouble.  Subsequent ACDUTRA examinations also include normal whispered and spoken voice tests.  In Reports of Medical History dated in April and June 1963, the Veteran denied having or having had any ear trouble.  

On examinations of the ears by VA in September 2009, the Veteran reported "long-standing hearing loss in each ear."  In November 2009, the Veteran was afforded a VA audiological examination to evaluate his hearing ability.  The examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  During the examination, the Veteran reported no change in hearing during service, and in-service noise exposure consistent with his duties as a Seaman manning anti-aircraft guns while stationed on a Navy ship.  The examiner noted that the Veteran reported post-service occupational and recreational noise exposure to include farming, maintenance work, the use of power tools, chainsaws, and gas powered lawn equipment and tractors.

The VA examiner cited a 2005 Institute of Medicine study and stated that "prior military service as such is not associated with an increased risk of hearing loss."  The statement was based on the audiometric data obtained during the VA examination, the Veteran's earliest indication of hearing loss, as shown by the medical evidence of record, was in 2009, which is approximately 46 years following separation from active service, and the Veteran's history of significant and prolonged occupational noise exposure following service.  The Board notes that this lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The examiner also acknowledged that the Veteran exhibited normal hearing during his active service, but stated that the Veteran's separation examination "would not necessarily have detected an early noise-induced hearing loss."  Citing to the above referenced study, the examiner explained that "in the absence of [the Veteran's] audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of [the Veteran's] hearing loss was acquired during military service."  The examiner concluded that she was unable to opine as to the etiology of bilateral hearing loss without resorting to mere speculation.  

The examiner's conclusion is adequate to the extent that it is accompanied by a specific rationale, notes the additional evidence that would have permitted an opinion to be made, and is based upon the unavailability of audiograms at enlistment and discharge from active service.  However, this statement constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that when an examiner is unable to offer an etiological opinion "without resort to speculation", such an opinion will be considered inadequate except where required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  

The Veteran disagreed with the examiner's conclusion arguing that "[his] military service in the Navy, with exposure to acoustic trauma, caused [his] hearing to deteriorate far beyond normal progression for a man [his] age (68), to the point to where [he] now [has] to wear amplification devices, hearing aids . . ." to hear.  He stated that the AOJ conceded exposure to hazardous noise as associated with his duties as a Seaman "due to exposure to anti-aircraft gunfire" and that hearing protection was not provided.  The Veteran concluded that it is "difficult to believe" that the examiner was unable to render an opinion without speculation and find a nexus between his exposure to "intense noise" while serving on a Navy ship during active service, which "contributed to [his] bilateral hearing loss."  See July 2010 Notice of Disagreement; May 2011 VA Form 9.

In assessing the Veteran's credibility regarding continuity of symptoms, the Board looks to the consistency of his statements and clinical histories.  When he filed his application for compensation, the Veteran claimed that he " . . . first noticed hearing loss while [] still in the Navy."  See July 2009 Claim.  During his November 2009 VA examination, the Veteran asserted that he did not experience any change in hearing during service.  Finally, in his VA Form 9, the Veteran claimed that during service ". . . [his] hearing was dulled to the point where [he] couldn't hear anything at all . . . ."

Regarding post-service noise exposure, as discussed above, at his November 2009 VA examination, the Veteran reported post-service occupational and recreational noise exposure to include farming, maintenance work, the use of power tools, chainsaws, and gas powered lawn equipment and tractors.  However, this history conflicts with the post-service history of noise exposure the Veteran later reported.  See May 2011 VA Form 9.  Here, the Veteran denied such exposure.  Specifically, the Veteran reported a "lack of exposure to acoustic trauma post-service."  At the November 2009 VA examination, he denied service in the reserves, but the record confirms at least one period of active duty for training in the Navy Reserves.  

Although the Board has no reason to doubt the Veteran's descriptions of acoustic trauma in service, the inconsistent reports of whether hearing loss increased in service, post service acoustic trauma, and other matters, makes it doubtful that his descriptions are accurate.  

The Veteran's conflicting statements as to the onset of his hearing loss and the extent of his post-service noise exposure weigh against the Veteran's claim.  On one hand, he has asserted minimal post-service noise exposure and decreased hearing during service.  On the other hand, he has asserted no change in hearing during service and significant post-service noise exposure.  While the Veteran is competent to describe the onset of his hearing loss and the extent of his post-service noise exposure, those statements are not credible as they are internally inconsistent as to the onset and extent of post-service noise exposure.  Moreover, though he claims hearing loss and tinnitus began in service and continued since that time, he denied having or having had ear trouble on two post service examinations.  

The Board also acknowledges the Veteran's assertions that bilateral hearing loss is due to noise exposure in service associated with weapons training, without the use of hearing protection.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau 492 F.3d at 1377 n.4.  The general principle that acoustic trauma may lead to auditory impairment is commonly known and, therefore, the Veteran's claim that his hearing loss and tinnitus are related to in-service at acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the claim is undermined by the inconsistent history regarding post service acoustic trauma and the onset of hearing loss in service.  Since the Board does not find credible, convincing evidence of the onset of auditory disability in service, it is not clear from the record whether hearing loss is due to inservice or post service acoustic trauma or some other cause.  


Given the negative findings for hearing loss in service, the first clinical evidence of pertinent disability many years post service, the lack of consistent and credible evidence of continuity of pertinent symptoms and no competent evidence linking hearing loss to service, a preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Tinnitus

The Veteran seeks service connection for tinnitus as a result of noise exposure to anti-aircraft gunfire in service.  Service treatment records are silent for any complaints, diagnoses, or treatment related to tinnitus.  Post-service medical evidence concerning this issue consists solely of the September 2009 VA audiology consult and the November 2009 VA audiology examination.

The Veteran has asserted that he experiences ringing in the ears.  See November 2009 Examination.  The Board finds that the Veteran was competent to attest to the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  At the November 2009 audiology examination, the Veteran described his tinnitus as "ringing in [his] ears."  In a VA Form 21-526 dated in July 2009, he described his tinnitus as "a loud and intense ringing."  As to frequency of his symptoms, the Veteran reported that "the ringing is constant and never goes away."  The Board finds the Veteran's report of tinnitus to be credible.  As such, the Veteran's testimony regarding the presence of tinnitus is sufficient to serve as evidence that the disability exists.  

With respect to the next requirement, that of in-service incurrence or aggravation of a disease or an injury, as the Board discussed previously, in-service noise exposure to acoustic trauma is conceded.  See December 2009 Rating Decision.  Thus, the requirement of an in-service event has been fulfilled.
With respect to the final requirement, the record does not establish a relationship between the Veteran's tinnitus and his military service.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military service, but noted that "at least one medication taken by the Veteran is associated with tinnitus."  As the Board discussed above, she also noted significant and prolonged post-service occupational noise exposure and that the evidence of record indicates the earliest mention of tinnitus, as shown by the medical evidence of record, was at a September 2009 VA consultation.  The Board considers that opinion highly probative as the examiner offered a detailed, cogent explanation for her ultimate conclusion.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

The Board notes that the Veteran has stated ". . . that [his] tinnitus did begin while [he] was in the Navy. . . ."  See July 2010 Notice of Disagreement.  However, in the months following active service the Veteran reported no ear trouble whatsoever on several occasions.  See April 1963 ACDUTRA Report of Medical History; June 1963 ACDUTRA Report of Medical History.  The Board finds these inconsistencies render the Veteran's reports of tinnitus since service not credible.  See Layno, 6 
Vet. App. at 469.

To the extent the Veteran is claiming that his tinnitus is due to inservice acoustic trauma, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau 492 F.3d at 1377.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2009 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Accordingly, the Board finds the preponderance of the evidence is against the claim and the claim is denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


